 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     FARMERS INSURANCE EXCHANGE;      Case No.: 2:19-cv-02118-APG-VCF
 8   TRUCK INSURANCE EXCHANGE; FIRE
     INSURANCE EXCHANGE; MID-CENTURY
 9   INSURANCE COMPANY; and FARMERS  ORDER VACATING DEADLINES AND
     NEW WORLD LIFE INSURANCE        STAYING FURTHER PROCEEDINGS
10
     COMPANY,
11
                           Plaintiffs,
12   v.

13   AARON CAMPBELL and ALTROVESE
     GRAY CAMPBELL, husband and wife,
14
                           Defendants.
15

16

17             Having considered the parties’ Notice of Settlement and Joint Motion to Vacate/Stay
18   (ECF No. 22), and good cause appearing,
19             IT IS HEREBY ORDERED the Motion is GRANTED. All deadlines and hearings
20   are vacated.
21             IT IS FURTHER ORDERED that all proceedings are stayed pending the filing of a
22   Joint Notice of Voluntary Dismissal. The stay does not prevent Plaintiffs from serving
23   third-party subpoenas pursuant to Fed. R. Civ. P. 45 pursuant to the terms of the parties’
24   settlement.
25             IT IS FURTHER ORDERED that the parties shall file a Joint Report regarding the
26   status of the parties’ settlement and the necessity for a continuing stay every 30 days from
27   the date of entry of this Order.
28
      110356313.1

                                                             1-30-2020
                                                                                                     1
                                                                                                     1
